REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Ngoo et al. (US 20170185254 A1) generally discloses the aspect of providing just-in-time error detection and correction within a multi-edit session comprising: initiating a multi-edit session having a scope definition across a subset of devices within a network, each of the subset of devices having a set of associated network configuration parameters; obtaining a restricted grammar language (RGL) rule set derived from devices on the network within and outside of the subset of devices; receiving an indication of an edit to configuration information within the multi-edit session; comparing the indication of the edit to information in the RGL; and based on detection of a suspect entry, providing information to a user interacting with the multi-edit session, the information containing suggestions or corrections relative to the indication of the edit, the suggestions or corrections derived from the RGL based on consistency of the indication of edit with respect to information utilized to generate the RGL. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
the suggestions or corrections derived from the RGL based on consistency of the indication of edit with respect to information utilized to generate the RGL, wherein the information includes information from user manuals, usage information regarding device configurations for devices on the network, and device specifications for devices on the network.

The claim limitations are quite unique in the sense the information provided for suggestion that would correct the suspect entry must include information from user manuals, usage information regarding device configurations for devices on the network, and device specifications for devices on the network. This is limitation is not taught in the prior art and is very restrictive wherein all three must be part of the information that would be used for suggest. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  A et al., Pub. No.: 10560370B1: A system and method for responding to exceptions in network services. A network management system (NMS) configures a first network service having an endpoint and a plurality of externally mapped attributes, the externally mapped attributes including one or more service level attributes and an endpoint attribute associated with the endpoint. The NMS detects an exception in the first network service, modifies the first network service in response to the exception, wherein modifying the first network service includes assigning the current value of the endpoint attribute of the first network service to the endpoint attribute of a second network service and validates the externally mapped attributes of the second network service.
ii. Ganapathi et al., Pub. No: 2019/0141542A1: A polytope is generated, based on expert input, in an output parameter space. The polytope constrains network parameters to value ranges that are a subset of possible values represented in the output parameter space. Network traffic data associated with data requests to computer applications based on static policies is collected over a time block. Each static policy in the plurality of static policies comprises parameter values, for network parameters in the set of network parameters, that are constrained to be within the polytope. Machine learning is used to estimate best parameter values for the network parameters that are constrained to be within the polytope. The best parameter values are verified by comparing to parameter values determined from a black box optimization. The best parameter values are propagated to be used by user devices to make new data requests to the computer applications..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179